—In a mortgage foreclosure action, the defendant Janet Gatov appeals from an order of the Supreme Court, Orange County (Owén, J.), dated February 26, 1992, which, inter alia, granted the plaintiff’s motion for summary judgment against her and dismissed her cross claims against defendant Imperial Savings Association without prejudice to the resolution of those claims in a separate action commenced by Imperial Savings Association and pending in the Supreme Court, Orange County.We find that the second mortgage loan was not usurious (see, Banking Law § 590-a [1]) and that the Supreme Court should have granted the motion of Imperial Savings for summary judgment dismissing the cross claims with prejudice (see, Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 110). Moreover, as there were no triable issues of fact raised in this case, summary judgment was properly granted to River Bank.We have examined Gatov’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.